Case 6:20-cr-00038-JCB-KNM Document 27 Filed 02/08/21 Page 1 of 2 PageID #: 88




                                   No. 6:20-cr-00038

                               United States of America
                                          v.
                                  Chris Alan Irby, Jr.

                                        ORDER

                Defendant’s unopposed motion to continue the trial (Doc.
            26) is granted. The new deadlines and court settings are as
            follows:

            •   Deadline for pretrial motions (except April 5, 2021
                motions for continuance):
            •   Deadline to file motion for continu-     April 12, 2021
                ance or notify the court of a plea       at 12:00 p.m.
                agreement:
            •   Pretrial conference:                     May 3, 2021
                                                         at 1:30 p.m.
            •   Jury selection and trial:                May 10, 2021
                                                         at 9:30 a.m.

            A speedy trial is desirable, but “a myopic insistence upon ex-
            peditiousness in the face of a justifiable request for delay can
            render the right to defend with counsel an empty formality.”
            Ungar v. Sarafite, 376 U.S. 575, 589 (1964). Considering the fac-
            tors listed in 18 U.S.C. § 3161(h)(7), the ends of justice served
            by this continuance outweigh the interest of the public and
            the defendant in a speedy trial. In this case, defendant’s coun-
            sel reports that a continuance is needed because “Additional
            meetings are required between the Defendant and counsel in
            order to further develop the sort of Attorney-Client relation-
            ship sufficient for the undersigned to effectively advise the
            Defendant. . . .” Doc. 26 at 3. Counsel further reports that “this
Case 6:20-cr-00038-JCB-KNM Document 27 Filed 02/08/21 Page 2 of 2 PageID #: 89




            sort of Attorney-client relationship has not been established
            on account of both the time frame involved, as well as the time
            lost on account of Counsel’s COVID-19 infection previously
            noted.” Id. In addition, counsel states that “the sheer complex-
            ity of the underlying data upon which Counsel bases his ad-
            vice as to the best path forward for the Defendant to have his
            substantial rights protected, requires additional time and co-
            ordinated visitation sessions with the Defendant.” Id. Failure
            to grant a continuance would create an appreciable likelihood
            of a miscarriage of justice by failing to give Irby and his ap-
            pointed attorney enough time to prepare Irby’s case. This con-
            tinuance will ensure counsel the reasonable time necessary
            for effective preparation, considering due diligence. There-
            fore, the period of delay that will result from this continuance
            is excludable under the Speedy Trial Act. See 18 U.S.C.
            § 3161(h)(7).
                                 So ordered by the court on February 8, 2021.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
